



aeslogominia02a01a01a02a13.jpg [aeslogominia02a01a01a02a13.jpg]
PERFORMANCE CASH UNIT AWARD AGREEMENT
PURSUANT TO
THE AES CORPORATION 2003 LONG TERM COMPENSATION PLAN


The AES Corporation, a Delaware Corporation (the “Company”), grants to the
Employee named below, pursuant to The AES Corporation 2003 Long Term
Compensation Plan, as amended (the “Plan”), and this Performance Cash Unit Award
Agreement (this “Agreement”), this Award of Performance Cash Units (“PCUs”), the
value of which is related to and contingent upon the achievement of
predetermined performance target (as set forth herein). Capitalized terms not
otherwise defined herein shall each have the meaning assigned to them in the
Plan.
1.
This Award of PCUs is subject to all terms and conditions of this Agreement and
the Plan, the terms of which are incorporated herein by reference:

Name of Employee:
 
 
 
Fidelity System ID:
 
 
 
Grant Date:
 
 
 
Target Number of PCUs:
 
 
 
Target Value:
$1.00



Notwithstanding any provision of the Plan to the contrary, this Award of PCUs is
subject to the terms and conditions of this Agreement and the Plan regardless of
whether the Employee is a Covered Person, as defined in the Plan.
2.
The Employee is hereby granted an Award of the Target number of PCUs set forth
above. The PCUs will be reflected in a book account by the Company during the
Performance Period (as defined below). Contingent upon achieving required
performance levels, the value of vested PCUs, will be paid in cash in the
calendar year following the completion of the Performance Period (the “Payment
Date”), as soon as administratively practicable following the end of the
Performance Period.

3.
The “Performance Period” is the three calendar year period beginning on January
1st in the year of grant and ending on and through December 31st in the second
year following the year of the grant date.

4.
Except as otherwise provided in this Agreement, this Award of PCUs will vest, in
accordance with and subject to the terms of this Agreement, in three equal
installments on



DBI/ 86329003.2

--------------------------------------------------------------------------------





December 31st in each year during the Performance Period (each a “Vesting
Date”); provided, however, that if:
(A)
the Employee Separates from Service prior to the end of the Performance Period
by reason of the Employee’s death or a Separation from Service on account of
Disability, all PCUs referenced in the chart above shall vest on such
termination date and a cash amount equal to $1 for each PCU shall be paid to the
Employee on the date of Separation from Service (or as soon as practicable
thereafter); provided, however, any payment due to the Employee by reason of a
Separation from Service on account of Disability shall be delayed to the extent
required by Section 14(k)(i) of the Plan;

(B)
if the Employee Separates from Service prior to the applicable Vesting Date by
reason of Voluntary Separation from Service due to a Qualified Retirement (as
defined below) or an Early Retirement (as defined below), all Performance Units
that have not previously vested shall continue to vest on the applicable Vesting
Date(s) as if the Employee’s employment had continued until the final Vesting
Dates; and

(C)
(i) the Employee Separates from Service prior to the Payment Date by reason of a
Separation from Service by the Company for Cause (as defined in the Plan and as
may otherwise be determined by the Committee in its sole discretion for all
purposes of this Agreement) or (ii) the Employee Separates from Service prior to
the final Vesting Date by reason of a voluntary Separation from Service by the
Employee (including any retirement other than a Qualified Retirement or an Early
Retirement (as defined below)), this Award of PCUs (including any vested
portion) will be forfeited in full and cancelled by the Company, and shall cease
to be outstanding, upon such termination date; and

(D)
the Employee Separates from Service for any other reason, including on account
of a Qualified Retirement, Early Retirement, by reason of death or Disability
subsequent to the end of the Performance Period, or by reason of a Separation
from Service by the Company (other than for Cause, voluntarily by the Employee
not as part of a Qualified Retirement, Early Retirement or due to death or
Disability as provided in paragraphs 4(A) and 4(B)), the Employee will be
eligible to receive the value of his or her vested PCUs, as of the date of
Separation from Service, on the Payment Date in accordance with and subject to
the terms set forth in paragraph 5 below. Any PCUs that have not vested on or
before the date that an Employee Separates from Service for any reason (other
than by reason of death or Disability as provided in paragraph 4(A), or
Qualified Retirement or Early Retirement as provided in paragraph 4(B)), (i)
will not subsequently vest; and (ii) will be immediately cancelled and forfeited
without payment or further obligation by the Company or any Affiliate. In
addition, the Employee’s right to receive the applicable PCU value in respect of
vested PCUs that have not been forfeited will be paid on the Payment Date, if,
and only if, all relevant



DBI/ 86329003.2                        2



--------------------------------------------------------------------------------





performance conditions are met, in accordance with the terms and conditions of
this Agreement and the Plan.
For purposes of this Agreement, “Qualified Retirement” means a retirement
approved in accordance with Company policy, in effect at the time of such
retirement, of an Employee who is: (i) at least 60 years of age; and (ii) has at
least seven years of service as an Employee.
For purposes of this Agreement, “Early Retirement” means a retirement approved
in accordance with Company policy, in effect at the time of such retirement, of
an Employee who is: (i) at least 57 years of age; and (ii) has at least 10 years
of service as an Employee.


5.
Each PCU represents a right to receive the applicable PCU value in the chart
below, in cash on the Payment Date, if and only if, such PCU (i) has not been
forfeited prior to its Vesting Date and (ii) has vested in accordance with the
terms of this Agreement.

The value of each PCU will depend upon the performance of the Total Shareholder
Return of AES common stock (“AES TSR”) as compared to the Total Shareholder
Return of companies in the peer groups listed below over the Performance Period:
Peer Group Index
Proportional Weighting
S&P Utilities Index
50%
S&P 500 Index
25%
MSCI Emerging Markets Latin America Index
25%



Between the AES TSR levels listed below straight-line interpolation is used to
determine the vesting percentage for the award. The maximum Index Score is 200%.
Actual AES-TSR Compared to Each Peer Group Index for the Performance Period
Index Score
Below 30th Percentile
0%
Equal to the 30th Percentile
50%
Equal to the 50th Percentile
100%
Equal to or the 70th Percentile
150%
Equal to or greater than 90th Percentile
200%



The AES TSR will be evaluated against each of the separate peer group indices
separately to determine the three index scores. The overall performance value
for a PCU will be equal to:


DBI/ 86329003.2                        3



--------------------------------------------------------------------------------





The number of vested PCUs x $1.00 x [(S&P 500 Utilities Index Score x 50%) +
(S&P 500 Index Score x 25%) + (MSCI Emerging Markets Latin America Index Score x
25%)] = Total Earned PCU Value
Notwithstanding the performance level achieved, the Committee may reduce or
terminate the PCUs altogether, but in no event may the Committee increase the
value of a PCU underlying this Award beyond the performance levels achieved.
6.
Notwithstanding the foregoing, in the event of a (i) Change in Control (as
defined below) and (ii) a Qualifying Event (as defined below) prior to the end
of the Performance Period, if the PCUs described herein have not already been
previously forfeited or cancelled, such PCUs shall become fully vested (for the
Target number of PCUs set forth in paragraph 1) and payable in a cash amount
equal to $1.00 for each PCU, and the Payment Date will occur contemporaneous
with the Qualifying Event; provided, however, that in connection with a Change
in Control, payment of any obligation payable pursuant to the preceding sentence
may be made in cash of equivalent value and/or securities or other property in
the Committee’s discretion.

(A)
Change in Control means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company to any Person or group (as that term is used in Section 13(d) (3) of the
Exchange Act) of Persons, (ii) a Person or group (as defined in the Plan) of
Persons (other than Management of the Company on the date of the most recent
adoption of the Plan by the Company's stockholders or their Affiliates) shall
have become the beneficial owner (as defined below) of more than 35% of the
outstanding voting stock of the Company, (iii) during any one-year period,
individuals who at the beginning of such period constitute the Board (together
with any new Director whose election or nomination was approved by a majority of
the Directors then in office who were either Directors at the beginning of such
period or who were previously so approved, but excluding under all circumstances
any such new Director whose initial assumption of office occurs as a result of
an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of any individual,
corporation, partnership or other entity or group, including through the use of
proxy access procedures as may be provided in the Company’s bylaws) cease to
constitute a majority of the Board, or (iv) the consummation of a merger,
consolidation, business combination or similar transaction involving the Company
unless securities representing 65% or more of the then outstanding voting stock
of the corporation resulting from such transaction are held subsequent to such
transaction by the Person or Persons who were the beneficial owners of the
outstanding voting stock of the Company immediately prior to such transaction in
substantially the same proportions as their ownership immediately prior to such
transaction. Notwithstanding the foregoing or any provision to the contrary, if
an Award is subject to Section 409A (and not excepted therefrom) and a Change in
Control is a distribution event for purposes of an Award, the foregoing
definition of Change in Control shall be



DBI/ 86329003.2                        4



--------------------------------------------------------------------------------





interpreted, administered and construed in a manner necessary to ensure that the
occurrence of any such event shall result in a Change in Control only if such
event qualifies as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, as applicable, within the meaning of Treas. Reg. §
1.409A-3(i)(5). For purposes of this Agreement, “beneficial owner(s)” shall have
the meaning set forth in Rule 13d-3 of the Exchange Act.
(B)
Qualifying Event means the occurrence of one or more of the following events:
(i) immediately upon the consummation of a Change in Control event, failure of
the successor company in a Change in Control event to provide Substitute Awards
that are substantially similar in both nature and terms (including having an
equivalent realizable pre-tax value to outstanding Awards assuming vesting and
delivery at the consummation of the Change in Control); (ii) within two years of
the consummation of a Change in Control event, an involuntary termination
without Cause of the Employee; or (iii) within two years of the consummation of
a Change in Control event, a Good Reason Termination (as defined in Section 6(C)
below) by the Employee.

(C)
Good Reason Termination means, without an Employee’s written consent, the
Separation from Service (for reasons other than death, Disability or Cause) by
an Employee due to any of the following events occurring within two years of the
consummation of a Change in Control: (i) the relocation of an Employee’s
principal place of employment to a location that is more than 50 miles from the
principal place of employment in effect immediately prior to such Change in
Control; (ii) a material diminution in the duties or responsibilities of an
Employee from those in place immediately prior to such Change in Control; or
(iii) a material reduction in the base salary or annual incentive opportunity of
an Employee from what was in place immediately prior to such Change in Control.

In order for an Employee to have a Good Reason Termination, (i) an Employee must
notify the successor entity in writing, within ninety (90) days of the event
constituting Good Reason of the Employee’s intent to terminate employment for
Good Reason, that specifically identifies in reasonable detail the manner of the
Good Reason event, (ii) the event must remain uncorrected for thirty (30) days
following the date that an Employee notifies the successor entity in writing of
the Employee’s intent to terminate employment for Good Reason (the “Notice
Period”), and (iii) the termination date must occur within sixty (60) days after
expiration of the Notice Period.
7.
Notices hereunder and under the Plan, if to the Company, shall be delivered to
the Plan Administrator (as so designated by the Company) or mailed to the
Company’s principal office, 4300 Wilson Boulevard, Arlington, VA 22203 (or as
subsequently designated by the Company), attention of the Plan Administrator,
or, if to the Employee, shall be delivered to the Employee, which may include
electronic delivery, or mailed to his or her address as the same appears on the
records of the Company.



DBI/ 86329003.2                        5



--------------------------------------------------------------------------------





8.
All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive on all persons. Unless otherwise specifically provided
herein, in the event of any inconsistency between the terms of the Plan and this
Agreement, the terms of the Plan will govern.

9.
By accepting this Award of PCUs, the Employee acknowledges receipt of a copy of
the Plan and the prospectus relating to this Award of PCUs, and agrees to be
bound by the terms and conditions set forth in the Plan and this Agreement, as
in effect and/or amended from time to time.



The Employee further acknowledges that the Plan and related documents, which may
include the Plan prospectus, may be delivered electronically. Such means of
delivery may include the delivery of a link to a Company intranet site or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or such other delivery determined at the Plan
Administrator’s discretion. The Employee acknowledges that the Employee may
receive from the Company a paper copy of any documents delivered electronically
at no cost if the Employee contacts the Human Resources department of the
Company by telephone at (703) 682-6553 or by mail to 4300 Wilson Boulevard,
Suite 1100, Arlington, Virginia 22203. The Employee further acknowledges that
the Employee will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails.
10.
This Award is intended to satisfy the requirements of Section 409A of the Code
(or an exception thereto) and shall be administered, interpreted and construed
accordingly. A payment shall be treated as made on the specified date of payment
if such payment is made at such date or a later date in the same calendar year
or, if later, by the 15th day of the third calendar month following the
specified date of payment, as provided and in accordance with Treas. Reg. §
1.409A-3(d). The Company may, in its sole discretion and without the Employee’s
consent, modify or amend the terms and conditions of this Award, impose
conditions on the timings and effectiveness of the payment of the PCUs, or take
any other action it deems necessary or advisable, to cause this Award to comply
with Section 409A of the Code (or an exception thereto). Notwithstanding, the
Employee recognizes and acknowledges that Section 409A of the Code may impose
upon the Employee certain taxes or interest charges for which the Employee is
and shall remain solely responsible.

11.
The Employee acknowledges that any income for federal, state or local income tax
purposes that the Employee is required to recognize on account of the vesting of
the PCUs and/or payment in settlement of the PCUs to the Employee shall be
subject to withholding of tax by the Company.  In accordance with administrative
procedures established by the Company, the Company shall mandatorily satisfy the
Employee’s withholding tax obligations, if any, by withholding from the payment
in settlement of the PCUs to be made to the Employee a sufficient amount to
satisfy any withholding tax obligation.



DBI/ 86329003.2                        6



--------------------------------------------------------------------------------





12.
Notwithstanding any other provisions in this Agreement, any PCUs subject to
recovery under any law, government regulation, stock exchange listing
requirement, or Company policy, shall be subject to such deductions, recoupment
and claw back as may be required to be made pursuant to such law, government
regulation, stock exchange listing requirement or Company policy, as may be in
effect from time to time, and which may operate to create additional rights for
the Company with respect to this Award and recovery of amounts relating
thereto.  By accepting this Award, Employee agrees and acknowledges that he or
she is obligated to cooperate with, and provide any and all assistance necessary
to, the Company to recover, recoup or recapture this Award or amounts paid under
the Plan pursuant to such law, government regulation, stock exchange listing
requirement or Company policy. Such cooperation and assistance shall include,
but is not limited to, executing, completing and submitting any documentation
necessary to recover, recoup or recapture this Award or amounts paid under the
Plan from Employee’s accounts, or pending or future compensation or other
grants.

13.
Pursuant to regulations on personal data protection, the Company or persons
engaged by the Company will process Employee’s personal information for the
purposes of processing and administering this Agreement and PCUs, and more
generally to comply with legal obligations.  The categories of personal
information include the information provided by the Employee to the Company in
connection with a PCU, if applicable, that the Company has about the Employee in
the ordinary course of business. In accordance with applicable law, the Employee
may have the right to access, amend and remove this personal information. 
Questions concerning this notice or to exercise personal data protection rights
may be made by sending a request to the Legal department of the Company at: 4300
Wilson Boulevard, Suite 1100, Arlington, VA 22203.

14.
This Agreement will be governed by the laws of the State of Delaware without
giving effect to its choice of law provisions.

The AES CORPORATION






Tish Mendoza
Senior Vice President Human Resources and Business Services and Chief Human
Resources Officer






DBI/ 86329003.2                        7

